DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Formal Matters
Applicant’s amendments and arguments filed on March 28, 2022 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 5-11, 23-30, and 32-34 are pending. Claims 11, 23-30, and 32-34 are under consideration in the instant office action. Claims 5-10 are withdrawn from consideration. Claims 1-4, 12-22, and 30 are canceled. Applicant’s amendments necessitated a new ground of rejections. Accordingly this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 23-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Granica et al. “Ellagitannins modulate the inflammatory response of human neutrophils ex vivo,” Phytomedicine, 22:1215-1222, 2015 in view of Liu et al. (US 2012/0321566, published December 20, 2012, previously cited), Ramirez (US 2012/0171128, published July 5, 2012, previously cited), and Andersen (US 2008/0152602, previously cited) as evidenced by Ara et al. (Journal of Hard Tissue Biology 17[3] (2008) p121-124, previously cited).
Note: Ara et al. is solely incorporated in the rejection to prove that human gingival fibroblasts are the most prominent cells in periodontal tissue. Therefore application or administration of the claimed composition subgingivally to a periodontal tissue would entail to a tissue which contains human gingival fibroblasts. Ara et al. teach IL-6, IL-8 and PGE2 are produced by not only inflammatory cells (monocyte and macrophage) but also human gingival fibroblasts (HGFs) 6-9). Among these cells, we assume that HGFs are the most important cells that produce inflammatory cytokines and PGE2 because HGFs are the most prominent cells in periodontal tissue (see introduction).

	Granica teach plant extracts containing tannins are used in the prevention and treatment of oral cavity diseases such as periodontitis or gingivitis (abstract; page 1216, lhc, 1st full paragraph and last full paragraph).  The study proved that penta-O-galloyl-beta-D-glucose (poly galloyl glucopyranose) mediates the inflammatory response and should be considered as a treatment of oral cavity inflammations (page 1221, rhc, last paragraph).  The penta-O-galloyl-beta-D-glucose was applied as an aqueous solution (carrier) (page 1216, “Ellagitannins and PGG”).
	Granica do not teach PLGA as required by the elected embodiment of the carrier of claim 11. Granica do not teach sub-gingival administration.
These deficiencies are made up for in the teachings of Liu and Ramirez.
Liu teach an anti-biofilm composition comprising 1,2,3,4,6-penta-O-galloyl-D-glucopyranose (PGG) (poly galloyl glucopyranose as evidenced by paragraph [0038] of the instant specification) and a method to inhibit or prevent cell adhesion and/or biofilm formation by a microorganism (title; abstract; paragraphs [0015]-[0016], [0055] and [0060]-[0065]; claims 1 and 3-5).  The PPG may be in solution or coated on solid surfaces (carriers) (paragraphs [0014] and [0072]).  The composition may further comprise one or more polymeric materials; the polymeric material may be a copolymer of PLA and PGA (PLGA) (elected carrier) (paragraphs [0073] and [0075]; claims 4 and 5).  The compositions can be used in the treatment of dental plaque and periodontal diseases (oral administration, periodontitis) (paragraphs [0109]-[0110]; claims 26-28).  Periodontal disease is caused by microorganisms in the subgingival plaque (gingivitis, subgingival administration) (paragraphs [0109]-[0110]).
	Ramirez teaches dental cleaning compositions which do not cause damage to the gums and help remove calculus and tartar without damaging the enamel (title; abstract; paragraphs [0010], [0014]-[0015], [0114]).  The formation of dental plaque and calculus is the primary source of dental carries, gingivitis, periodontal disease and tooth loss (paragraph [0005]).  The orally acceptable carrier may comprise inter alia thickeners such as copolymers of lactide and glycolide (PLGA) which is useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier” (paragraphs [0061]-[0065], [0097]-[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ellagitannin extracts taught by Granica inclusive of penta-O-galloyl-beta-D-glucose subgingivally as taught by Liu because the ellagitannin extracts are useful in the treatment of oral cavity diseases such as periodontitis which is caused by microorganisms in the subgingival plaque.  In order to do so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the ellagitannin extracts in an orally acceptable carrier as taught by Ramirez comprising copolymers of lactide and glycolide as thickeners because these thickeners are useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier”. 
Granica do not teach the limitations of claims 12, 23-26 and 28-34. These deficiencies are made up for in the teachings of Andersen.
Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ellagitannin extracts taught by Granica inclusive of penta-O-galloyl-beta-D-glucose from different dental product formulations as recited in claims 12, 23-26 and 28-34 because Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8). All of the different dental formulation types are conventionally known forms as demonstrated by Andersen as described above.
Claims 11, 23-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Aibai et al. (CN 102228479, published November 2, 2011, as evidenced by the Google translation) in view of Liu et al. (US 2012/0321566, published December 20, 2012), Ramirez (US 2012/0171128, published July 5, 2012, previously cited) and Andersen (US 2008/0152602, previously cited) and as evidenced by Ara et al. (Journal of Hard Tissue Biology 17[3] (2008) p121-124, newly cited).
Note: Ara et al. is solely incorporated in the rejection to prove that human gingival fibroblasts are the most prominent cells in periodontal tissue. Therefore application or administration of the claimed composition subgingivally to a periodontal tissue would entail to a tissue which contains human gingival fibroblasts. Ara et al. teach IL-6, IL-8 and PGE2 are produced by not only inflammatory cells (monocyte and macrophage) but also human gingival fibroblasts (HGFs) 6-9). Among these cells, we assume that HGFs are the most important cells that produce inflammatory cytokines and PGE2 because HGFs are the most prominent cells in periodontal tissue (see introduction).
	Aibai teach a medicine for treating oral diseases (oral administration) such as gingivitis comprising an extract comprising 1,2,3,4,6-five-O-galloyl-beta-D-glucose (poly galloyl glucopyranose) and pharmaceutically acceptable excipients (carriers) (title; abstract; claims). 
	Aibai do not teach PLGA as required by the elected embodiment of the carrier of claim 11. Aibai do not teach sub-gingival administration.
These deficiencies are made up for in the teachings of Liu and Ramirez.
Liu teach an anti-biofilm composition comprising 1,2,3,4,6-penta-O-galloyl-D-glucopyranose (PGG) (poly galloyl glucopyranose as evidenced by paragraph [0038] of the instant specification) and a method to inhibit or prevent cell adhesion and/or biofilm formation by a microorganism (title; abstract; paragraphs [0015]-[0016], [0055] and [0060]-[0065]; claims 1 and 3-5).  The PPG may be in solution or coated on solid surfaces (carriers) (paragraphs [0014] and [0072]).  The composition may further comprise one or more polymeric materials; the polymeric material may be a copolymer of PLA and PGA (PLGA) (elected carrier) (paragraphs [0073] and [0075]; claims 4 and 5).  The compositions can be used in the treatment of dental plaque and periodontal diseases (oral administration, periodontitis) (paragraphs [0109]-[0110]; claims 26-28).  Periodontal disease is caused by microorganisms in the subgingival plaque (gingivitis, subgingival administration) (paragraphs [0109]-[0110]).
	Ramirez teaches dental cleaning compositions which do not cause damage to the gums and help remove calculus and tartar without damaging the enamel (title; abstract; paragraphs [0010], [0014]-[0015], [0114]).  The formation of dental plaque and calculus is the primary source of dental carries, gingivitis, periodontal disease and tooth loss (paragraph [0005]).  The orally acceptable carrier may comprise inter alia thickeners such as copolymers of lactide and glycolide (PLGA) which is useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier” (paragraphs [0061]-[0065], [0097]-[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the extracts taught by Aibai inclusive of 1,2,3,4,6-five-O-galloyl-beta-D-glucose subgingivally as taught by Liu because the extracts are useful in the treatment of oral cavity diseases such as gingivitis which is caused by microorganisms in the subgingival plaque.  In order to do so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the extracts in an orally acceptable carrier as taught by Ramirez comprising copolymers of lactide and glycolide as thickeners because these thickeners are useful for the delivery of actives into the periodontal pockets or around the periodontal pockets as a “subgingival gel carrier”. 
Aibai do not teach the limitations of claims 12, 23-26 and 28-34. These deficiencies are cured by the teachings of Andersen.
Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer penta-O-galloyl-beta-D-glucose composition of Aibai from different dental product formulations as recited in claims 12, 23-26 and 28-34 because Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8). All of the different dental formulation types are conventionally known forms as demonstrated by Andersen as described above.
Claims 11, 23-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2012/0321566, published December 20, 2012, previously cited) and Andersen (US 2008/0152602, previously cited) and as evidenced by Ara et al. (Journal of Hard Tissue Biology 17[3] (2008) p121-124, newly cited).
Note: Ara et al. is solely incorporated in the rejection to prove that human gingival fibroblasts are the most prominent cells in periodontal tissue. Therefore application or administration of the claimed composition subgingivally to a periodontal tissue would entail to a tissue which contains human gingival fibroblasts. Ara et al. teach IL-6, IL-8 and PGE2 are produced by not only inflammatory cells (monocyte and macrophage) but also human gingival fibroblasts (HGFs) 6-9). Among these cells, we assume that HGFs are the most important cells that produce inflammatory cytokines and PGE2 because HGFs are the most prominent cells in periodontal tissue (see introduction).
Liu teach an anti-biofilm composition comprising 1,2,3,4,6-penta-O-galloyl-D-glucopyranose (PGG) (poly galloyl glucopyranose as evidenced by paragraph [0038] of the instant specification) and a method to inhibit or prevent cell adhesion and/or biofilm formation by a microorganism (title; abstract; paragraphs [0015]-[0016], [0055] and [0060]-[0065]; claims 1 and 3-5).  The PPG may be in solution or coated on solid surfaces (carriers) (paragraphs [0014] and [0072]).  The composition may further comprise one or more polymeric materials; the polymeric material may be a copolymer of PLA and PGA (PLGA) (elected carrier) (paragraphs [0073] and [0075]; claims 4 and 5).  The compositions can be used in the treatment of dental plaque and periodontal diseases (oral administration, periodontitis) (paragraphs [0109]-[0110]; claims 26-28).  Periodontal disease is caused by microorganisms in the subgingival plaque (gingivitis, subgingival administration) (paragraphs [0109]-[0110]).
Liu do not teach the limitations of claims 12, 23-26 and 28-34. These deficiencies are cured by the teachings of Andersen.
Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer penta-O-galloyl-beta-D-glucose composition of Liu from different dental product formulations as recited in claims 12, 23-26 and 28-34 because Andersen teaches Dental plaque is a biofilm (usually a pale yellow to white color) that builds up on the surface of teeth. If not removed regularly, it can lead to dental cavities (caries) or periodontal problems (such as gingivitis). The microorganisms that form the biofilm are almost entirely bacteria (mainly streptococcus and anaerobes), with the composition varying by location in the mouth. The microorganisms present in dental plaque are all naturally present in the oral cavity, and are normally harmless. However, failure to remove plaque allows it to build up in a thick layer and leads to increased bacterial growth. The present invention relates generally to a dental composition and methods for the treatment of a dental disease in a subject via the prevention, reduction, and removal of dental calculus. More particularly, the present invention relates to an anti-calculus composition that is administered topically to the oral cavity of the subject. Suitable topical composition includes a solution, powder, tooth paste, cream, gel or dentifrice, a mouth wash or rinse, a chewable tablet, a mouth freshener, a toothpick, a dental pack, dental floss, or other dental implements. The anti-calculus composition of the present is effective in preventing, reducing, and removing calculus, especially subgingival calculus, but without the disadvantages that are commonly associated with conventional treatments of dental diseases (paragraph 15). The anti-calculus composition of the present invention may be provided as a dental implement impregnated with the present anti-calculus composition. The dental implement comprises an implement for contact with teeth and other tissues in the oral cavity, said implement being impregnated with a composition comprising the present composition. The dental implement can be impregnated fibers including dental floss or tape, chips or strips and polymer fibers (paragraph 44). Calculus if not properly removed may lead to more serious dental problems such as dental pocket formation and gum disease. Calculus formations house bacteria which excrete toxins that erode periodontal ligament connections, leading to erosion of periodontal ligament connections. This erosion separates teeth from gums, forming dental "pockets." The pockets facilitate further calculus growth, leading to further separation of the teeth from the gums, ending in tooth loss (paragraph 8). All of the different dental formulation types are conventionally known forms as demonstrated by Andersen as described above.
Response to Applicant’s arguments
Applicant argues Initially, the present invention operates in an art that is difficult to predict. The more unpredictable the art is, the less likely a combination of cited art should be used to supporting a finding of obviousness. (See MPEP 2144.08(e)). Periodontitis is associated with inflammation, and several etiological models have been developed to explain its origin. (See Hasturk, Hatice. "Inflammation and Periodontal Regeneration." Dental Clinics 66.1 (2022): 39-51 attached as Exhibit A atp. 1-2.) Even after the applicant’s filing date, those of ordinary skill in the art continue to view the origin of periodontitis as bacterial biofilms: In addition, those of ordinary skill in the art recognize that treatment of periodontitis is unreliable
The above assertions are not found persuasive because Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (Claims directed to a method for the commercial scale production of polyesters in the presence of a solvent at superatmospheric pressure were rejected as obvious over a reference which taught the claimed method at atmospheric pressure in view of a reference which taught the claimed process except for the presence of a solvent. The court reversed, finding there was no reasonable expectation that a process combining the prior art steps could be successfully scaled up in view of unchallenged evidence showing that the prior art processes individually could not be commercially scaled up successfully.). See also Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1207-08, 18 USPQ2d 1016, 1022-23 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991) (In the context of a biotechnology case, testimony supported the conclusion that the references did not show that there was a reasonable expectation of success.); In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). In the instant case the examiner as stated above has reasoned out why one of ordinary skill in the art would have had a reasonable chance of success in combining the references and reaching to applicant’s claims or invention for each of the rejections set forth above.

 Applicant argues inventiveness of the claimed invention must be assessed in view of the prior art as a whole. (See MPEP 2144.08). When the prior art teaches that a claimed compound does not have a property and the applicant discovers such a property, a finding of inventiveness is appropriate. (See MPEP 2144.05(III)(b)). Compound 1 in Granica corresponds to PPG and was not identified in the list as one that influenced (reduced) MMP-9 production. The combination of references would also be inappropriate because the cited art actually frustrates the purpose of preventing biofilim adhesion. Granica teaches that the activity of MMP-9 enzymes degrade extracellular matrix. (See Granica at lines 36-39.) Collagen and matrix production is needed for bacterial biofilm formation to give the bacterium anchor points for colony formation. (See Liu at [0007].)  
The above assertions are not found persuasive because the examiner maintains that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. With regard to the recitation “A method of reducing collagen destruction from non-bacterially caused metalloproteinase expression and enzymatic activity associated with periodontal inflammation” it is a physiological outcome from administration of the composition. Hence, it would necessarily be there.
Applicant argues the logic of the cited reference combination is that MMPs stop collagen and matrix creation by degrading collagen matrix needed for the formation of bacterial biofilms. Consequently, if you stop MMP activity (as the claimed invention does), you would have more biofilm formation according to Liu. In other words, inactivating MMPs results in matrix preservation which results in more biofilm formation. These teachings are incompatible in the cited references and as such cannot support a finding of obviousness.
The above assertions are not found persuasive because as clearly described above the required step of administering the claimed compound is met by the prior art references and any new property applicant recited would necessarily be there. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. With regard to the recitation “A method of reducing collagen destruction from non-bacterially caused metalloproteinase expression and enzymatic activity associated with periodontal inflammation” it is a physiological outcome from administration of the composition. Hence, it would necessarily be there.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/Primary Examiner, Art Unit 1619